Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION

Priority
This application is a continuation application of U.S. Application 16/458,726, filed July 1, 2019, which is a continuation application of U.S. Application 13/264,846, filed January 12, 2012, now U.S. Patent 10,383,924, which is a national stage application under 35 U.S.C. 371 of PCT Application No. PCT/US2010/031460, filed April 16, 2010, which claims the benefit of priority under 35 U.S.C. § 119(e) from U.S. Provisional Patent Application No. 61/170,530, filed April 17, 2009 that is hereby acknowledged by the Examiner.


Status of the Claims
The amendment dated 11/18/2020 is acknowledged.  Claims 79-124 are pending and under examination.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 and 06/23/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 79-124 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10874729.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are coextensive in scope and species with one another.
The claims of the present invention are directed to a method to reduce tumor burden or inhibit tumor growth in an individual, comprising administering two immunotherapy compositions within a dosing period, the two immunotherapy compositions comprising:

a) a first immunotherapy composition comprising a recombinant Ad5 adenovirus comprising a nucleic acid sequence encoding a CEA peptide; and
b) a second immunotherapy composition comprising a CEA peptide and either a whole inactivated yeast or yeast lysate.
With respect to claims 91-101 and 114-124, the absence of any unexpected effects of the dosing periods of the compositions, the selection defined therein only can be seen as an arbitrary selection which does not involve an inventive step and considered routine and obvious to one of ordinary skill in the art.
With respect to claims 102-113, the claims are directed to a method to induce a therapeutic immune response against CEA in an individual comprising the same steps of instant claims 79-90, thus, the methods in the claims teach the same steps for reducing tumor burden or inhibit tumor growth and stimulating an immune response by administering the same compounds of the claimed invention, hence, the same functional characteristics would stimulate the same immune responses as the functional characteristics of the claimed invention.  
The patented claims are directed to
1. A method to reduce tumor burden or inhibit tumor growth and/or to induce a therapeutic immune response against carcinoembryonic antigen (CEA) in an individual, comprising administering two immunotherapy compositions within one dosing of the individual in order to prime the immune system with each of the compositions, the two immunotherapy compositions comprising:
a) a first immunotherapy composition comprising a recombinant Ad5 adenovirus comprising a nucleic acid sequence encoding CEA or an immunogenic domain thereof; and
b) a second immunotherapy composition comprising a whole inactivated yeast or yeast lysate that has recombinantly expressed, prior to administration, CEA or an immunogenic domain thereof;
wherein the administration of the first and second immunotherapy compositions reduces tumor burden or inhibits tumor growth in the individual and/or induces a therapeutic immune response against CEA in the individual.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10874729 discloses a method of instant claims 79 and 102 having the same limitations.

2. The method of claim 1, wherein the whole inactivated yeast is a whole, heat-killed yeast.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10874729 discloses a method of instant claims 80 and 103, wherein the yeast is a heat-killed yeast.

3. The method of claim 1, wherein the whole inactivated yeast is from Saccharomyces.  
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10874729 discloses a method of instant claims 81 and 104, wherein the yeast Saccharomyces.

4. The method of claim 1, wherein the first and second immunotherapy compositions are administered to different sites in the individual.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10874729 discloses a method of instant claims 82 and 105, wherein the compositions are administered to different sites.

5. The method of claim 1, wherein the first and second immunotherapy compositions are administered to the same site or to adjacent sites in the individual.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10874729 discloses a method of instant claims 83 and 106, wherein the administration is to the same site or to adjacent sites.

6. The method of claim 1, wherein the CEA is human CEA.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10874729 discloses a method of instant claims 84 and 107, wherein the CEA is human CEA.

7. The method of claim 6, wherein the human CEA is full-length human CEA.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10874729 discloses a method of instant claims 85 and 108, wherein it is full-length human CEA.

8. The method of claim 1, wherein the CEA comprises a CAP1-6D epitope.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10874729 discloses a method of instant claims 86 and 109, wherein the CEA comprises a CAP1-6D epitope.

9. The method of claim 1, further comprising boosting the individual with one or both of the immunotherapy compositions.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10874729 discloses a method of instant claims 87 and 110, wherein boosting the individual with one or both of the immunotherapy compositions.

10. The method of claim 9, wherein boosting the individual is with both immunotherapy compositions.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10874729 discloses a method of instant claims 88 and 111, wherein boosting the individual with both of the immunotherapy compositions.

11. The method of claim 1, further comprising boosting the individual with a third immunotherapy composition comprising a recombinant virus comprising the virus genome or portions thereof that is different from the first immunotherapy composition.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10874729 discloses a method of instant claims 89 and 112, wherein boosting the individual with a third immunotherapy composition comprising a recombinant virus comprising the virus genome or portions thereof that is different from the first immunotherapy composition.

12. The method of claim 1, wherein the individual is further treated with chemotherapy and/or with radiation therapy.
There is no patentable difference between the claimed composition and the patented composition in that the U.S. Patent No. 10874729 discloses a method of instant claims 90 and 113, wherein the individual is further treated with chemotherapy and/or with radiation therapy.

Moreover, The MPEP states “where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
	

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Barry Chestnut whose telephone number is (571) 270-3546.  The examiner can normally be reached on M-Th 7:00 am – 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BARRY A CHESTNUT/Primary Examiner, Art Unit 1648